People v Oliver (2018 NY Slip Op 04349)





People v Oliver


2018 NY Slip Op 04349


Decided on June 13, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 13, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2016-03210

[*1]The People of the State of New York, respondent,
vHenry Oliver, appellant. (S.C.I. No. 762/14)


Leon H. Tracy, Jericho, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Jason R. Richards and Jared A. Chester of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Nassau County (Erica L. Prager, J.), rendered March 9, 2016, convicting him of attempted robbery in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's challenge to the validity of his plea of guilty is unpreserved for appellate review, since he did not move to withdraw his plea of guilty or otherwise object to the plea, despite having ample time and opportunity to do so (see People v Williams, 27 NY3d 212, 221-222; People v Conceicao, 26 NY3d 375, 381; People v Crowder, 24 NY3d 1134, 1136-1137; People v Feliciano, 22 NY3d 986, 987; People v Peque, 22 NY3d 168, 182; People v Holloway, 154 AD3d 966; People v Picart, 145 AD3d 742). In any event, the defendant's contention is without merit, as the record as a whole affirmatively demonstrates that the defendant entered his plea of guilty knowingly and voluntarily (see People v Williams, 151 AD3d 890; People v Picart, 145 AD3d at 742), and fully understood the relevant terms of his plea bargain and the consequences of failing to comply therewith (see generally People v Torres, 18 AD3d 214; People v Ellis, 162 AD2d 701).
MASTRO, J.P., LEVENTHAL, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court